Case 3:19-cv-02454-MMA-MSB Document 96 Filed 07/29/21 PageID.2278 Page 1 of 2



  1

  2

  3

  4

  5

  6

  7

  8                   IN THE UNITED STATES DISTRICT COURT
  9
                  FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 10

 11    TY STEWART, et al., individually          CASE NO.: 19cv2454-MMA (MSB)
       and on behalf of all others similarly
 12    situated,
                                                 ORDER GRANTING IN PART AND
 13                 Plaintiffs,                  DENYING IN PART JOINT
                                                 MOTION TO AMEND
 14          v.                                  SCHEDULING ORDER
                                                 REGULATING DISCOVERY AND
 15    KODIAK CAKES, LLC,                        THE DEADLINE TO FILE A
                                                 MOTION FOR CLASS
 16                 Defendants.                  CERTIFICATION
                                                 [ECF No. 95]
 17

 18

 19         Having reviewed the Parties Joint Motion to Amend Scheduling Order
 20   Regulating Discovery and the Deadline to File a Motion for Class Certification
 21   [ECF NO. 95] and for good cause appearing therefor, the Court hereby GRANTS
 22   in part and DENIES in part the Joint Motion as follows:
 23         1.     The deadline to serve all interrogatories, requests for admission, and
 24   document production requests necessary for the class certification motion is
 25   extended through and including August 19, 2021.
 26   ///
 27   ///
 28

                                                                                       ORDER
Case 3:19-cv-02454-MMA-MSB Document 96 Filed 07/29/21 PageID.2279 Page 2 of 2



  1          2.   Plaintiffs’ deadline to file their motion for class certification is
  2   extended through and including October 11, 2021.
  3          3.   Judge Berg declines to continue the briefing schedule on the class
  4   certification motion, and instead VACATES the previous briefing schedule, so that
  5   Judge Anello may select a briefing schedule once the motion for class certification
  6   is filed.
  7          IT IS SO ORDERED.
  8   Dated: July 29, 2021
  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20
 21

 22

 23

 24

 25

 26
 27

 28
                                                 -1-
                                                                                         ORDER
